DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 Response to Amendment
The Amendment filed on 5/27/2021 has been entered. Claims 1, 3-29 and 31 remain pending in the application. Claims 5-6, and 15-26 have been withdrawn from further consideration as detailed in the Non-Final Office action mailed 9/30/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 3/29/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, 7-8, 27-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenstein (U.S. PG publication 20150173829).
In regard to claim 1,
Lichtenstein discloses a rotatable connector (figure 2-4, and 6, item 70 and figure 1, item 44; paragraph [0053]-[0058]) for connecting a catheter handle (figure 1, item 30) and a cable plug (figure 1, item 72, electrical line 72 is construed as a cable plug as it is received in the stator and console 24; Examiner notes “for connecting a catheter handle and a cable plug” is an intended use limitation and a catheter handle and cable plug are not positively recited or required by claim 1. The rotatable connector of Lichtenstein is fully capable of connecting a catheter handle like item 30 or a different catheter handle and a cable plug like item 72 or a different cable plug due to its structure and function of processor 44, drive mechanism 102, casing 80, cover 82 and unit 100; see figure 1 which depicts catheter handle connected via the rotatable connector to cable plug 72; paragraph [0038]), the rotatable connector comprising:  
a first support member (figure 2-3, and 6, item 80, 82 and 84) configured to be stationary relative to the catheter handle (Examiner notes “configured to be stationary relative to the catheter handle when the catheter handle is connected to the first support member” is an intended use limitation and the first support member is fully capable of achieving the intended use due to its structure since if the catheter handle is held stationary the first support member would also be stationary due to their connection therefore satisfying the limitation of a first support member configured to be stationary relative to the catheter handle) and electrically coupled thereto when the catheter handle is connected to the first support member (Examiner notes “configured to be electrically coupled thereto when the catheter handle is connected to the first support member” is an intended use limitation and the first support member is fully capable of achieving the intended use due to its structure and as supported by paragraph [0055]: wherein electrical line 64 is connected to connector 84 of cover 82 and paragraph [0038]: wherein electrical line 64 is connected to handle 30); and 
a second support member (figure 4, item 100) configured to be stationary relative to the cable plug (Examiner notes “configured to be stationary relative to the cable plug when the cable plug is connected to the second support member” is an intended use limitation and as supported by paragraph [0043] and [0046] since stator 110 of the unit 100 is stationary and attached to item 72, it is fully capable of being stationary relative to the cable plug 72) and electrically coupled thereto when the cable plug is connected to the second support member (Examiner notes “configured to be electrically coupled thereto when the cable plug is connected to the second support member is an intended use limitation and the second support member is fully capable of being electrically coupled to the cable plug when the cable plug is connected to the second support member as supported by paragraph [0046]); 
wherein the second support member (figure 4, item 100) is configured to rotate relative to the first support member when the catheter handle is rotated with respect to the cable plug (Examiner notes “configured to rotate relative to the first support member when the catheter handle is rotated with respect to the cable plug” is an intended use limitation and as supported by paragraph [0056]-[0058] item 112 of the second support member is fully capable of rotating relative to item 80 of the first support member when the catheter handle is rotated with respect to the cable plug); 
wherein the first support member (figure 2-3, and 6, item 80, 82 and 84) comprises a first rotatable inner barrel (figure 3 and 6, item 82 and 84; paragraph [0045] and [0040] wherein cover 82 which contains connector 84 is capable of rotating and is an inner barrel relative to item 80) and a first rotatable outer barrel (figure 2, item 80; Examiner notes item 80 is capable of being rotated when the entire assembly 70 is rotated, and item 80 surrounds item 82), the first rotatable inner barrel configured to rotate relative to the first rotatable outer barrel (Examiner notes “configured to rotate relative to the first rotatable outer barrel” is an intended use limitation and as supported by paragraph [0045] the first rotatable inner barrel is fully capable of rotating relative to the first rotatable outer barrel); and
wherein the second support member (figure 4, item 100) comprises a second rotatable inner barrel (figure 4, item 112; paragraph [0058]) and a second rotatable outer barrel (figure 4, item 110; Examiner notes the second outer barrel is rotatable since the entire assembly 70 can be rotated), the second rotatable inner barrel configured to rotate relative to the second rotatable outer barrel when the second rotatable outer barrel is rotating (Examiner notes “configured to rotate relative to the second rotatable outer barrel when the second rotatable outer barrel is rotating” is an intended use limitation and the second rotatable inner barrel is fully capable of rotating relative to the second rotatable outer barrel when the second rotatable outer barrel is rotating as supported by paragraph [0058] and [0043]. Since the second rotatable inner barrel 112 is rotatable relative to the second rotatable outer barrel 110 (see paragraph [0043] and figure 5), the second rotatable inner barrel could rotate relative to the second rotatable outer barrel while the second rotatable outer barrel rotates. Additionally the second rotatable inner barrel rotates depending on rotation of the handle and a signal from the drive mechanism (paragraph [0058]) and therefore could be rotated independently from rotation of assembly 70 i.e. a rotation causing item 110 to rotate). 
In regard to claim 3,
Lichtenstein discloses the rotatable connector of claim 1, wherein the second support member is a fluid rotary joint (figure 4, item 100; paragraph [0047]; Examiner notes the fluid rotary joint allows transfer of fluid between the first support member and the second support member via irrigation line 66).
In regard to claim 4,
Lichtenstein discloses the rotatable connector of claim 3, further comprising a fluid lumen (figure 4, item 114) running through a central longitudinal axis (figure 4, item 116) of the rotatable connector.
In regard to claim 7,
Lichtenstein discloses the rotatable connector of claim 1, further comprising a servomechanism (item 44 and item 102; paragraph [0042]) connected to the first and second support members (paragraph [0043], [0045], [0058]), the servomechanism being configured to power rotation of the rotatable connector (paragraph [0045], [0058]).
In regard to claim 8,
Lichtenstein discloses the rotatable connector of claim 7, wherein the servomechanism is configured to communicate with a motion processing unit used to determine a roll angle of the catheter handle (Examiner notes “configured to communicate with a motion processing unit used to determine a roll angle of the catheter handle” is an intended use limitation. As noted above the catheter handle is not positively recited/required by the claims. Additionally a motion processing unit used to determine a roll angle of the catheter handle is also not positively recited/required by the claims. The servomechanism is fully capable of communicating with a motion processing unit used to determine a roll angle of the catheter handle since it is configured to communicate with an angle sensor and the catheter handle 30 is rotated as supported by paragraph [0058], [0010], [0048]).
In regard to claim 27,
Lichtenstein discloses a rotatable connector (figure 2-4, and 6, item 70 and figure 1, item 44; paragraph [0053]-[0058]) for connecting a catheter handle (figure 1, item 30) and an irrigation tube (figure 2, item 74; Examiner notes for connecting a catheter handle and an irrigation tube is an intended use limitation and a catheter handle and irrigation tube are not positively recited or required by claim 27; The rotatable connector of Lichtenstein is fully capable of connecting a catheter handle like item 30 or a different catheter handle and an irrigation tube like item 74 or a different irrigation tube due to its structure and function of processor 44, drive mechanism 102, casing 80, cover 82, joint 88 and unit 100; see figure 1 which depicts catheter handle connected via the rotatable connector to irrigation tube 74; paragraph [0038]), the rotatable connector comprising: 
a first support member (figure 6, item 136) configured to be stationary relative to the catheter handle (Examiner notes “configured to be stationary relative to the catheter handle when the catheter handle is connected to the first support member” is an intended use limitation and the first support member is fully capable of achieving the intended use due to its structure since if the catheter handle is held stationary, the first support member would also be stationary due to their connection therefore satisfying the limitation of a first support member configured to be stationary relative to the catheter handle) and electrically coupled thereto when the catheter handle is connected to the first support member (Examiner notes “configured to be electrically coupled thereto when the catheter handle is connected to the first support member” is an intended use limitation and the first support member is fully capable of achieving the intended use due to its structure and as supported by paragraph [0040] and [0055]: wherein electrical line 64 is connected to assembly 70 which contains the first support member and paragraph [0038]: wherein electrical line 64 is connected to handle 30); and 
a second support member (figure 2 and 6, item 80 and 134) configured to be stationary relative to the irrigation tube (Examiner notes “configured to be stationary relative to the irrigation tube” is an intended use limitation and the second support member is fully capable of being stationary relative to the irrigation tube since when the catheter handle and assembly 70 are held stationary, the second support member would be stationary relative to the irrigation tube as supported by paragraph [0050]); 
wherein the second support member is configured to rotate relative to the first support member when the catheter handle is rotated with respect to the irrigation tube (Examiner notes “configured to rotate relative to the first support member when the catheter handle is rotated with respect to the irrigation tube” is an intended use limitation and as supported by paragraph [0051] item 134 of the second support member is fully capable of rotating relative to item 136 of the first support member when the catheter handle is rotated with respect to the irrigation tube); and
wherein the second support member comprises a rotatable inner barrel (figure 6, item 134; paragraph [0050]-[0051]) and a rotatable outer barrel (figure 2, item 80; Examiner notes the outer barrel is rotatable since the entire assembly 70 can be rotated), the rotatable inner barrel configured to rotate relative to the rotatable outer barrel when the rotatable outer barrel is rotating (Examiner notes “configured to rotate relative to the rotatable outer barrel when the rotatable outer barrel is rotating” is an intended use limitation and the rotatable inner barrel is fully capable of rotating relative to the rotatable outer barrel when the rotatable outer barrel is rotating as supported by paragraph [0051]. Since the rotatable inner barrel 134 is rotatable relative to the rotatable outer barrel 80 (see paragraph [0051]), the rotatable inner barrel could rotate relative to the rotatable outer barrel while the rotatable outer barrel rotates. Additionally the rotatable inner barrel rotates depending on rotation of the handle (paragraph [0051]) and therefore could be rotated independently from rotation of the entire assembly 70 i.e. a rotation causing item 80 to rotate. 
In regard to claim 28,
Lichtenstein discloses the rotatable connector of claim 27, wherein the first support member (figure 6, item 136) comprises a fixed cylinder (item 136, paragraph [0050]) and wherein the second support member comprises a free cylinder (item 134, paragraph [0050]-[0051]) with respect to the fixed cylinder (paragraph [0051]).
In regard to claim 29,
Lichtenstein discloses the rotatable connector of claim 28, wherein the fixed cylinder is configured to snug tightly around the free cylinder (see position shown in figure 6; paragraph [0050]: wherein external ring 136 surrounds internal ring 134) and seal an irrigant (irrigant inside irrigation line 66) inside the rotatable connector (paragraph [0050]; Examiner notes “configured to snug tightly around the free cylinder and seal an irrigant inside the rotatable connector” is an intended use limitation and the fixed cylinder is fully capable of sealing an irrigant inside the rotatable connector as supported by paragraph [0050]).
In regard to claim 31,
Lichtenstein discloses the rotatable connector of claim 1, wherein the first rotatable inner barrel (figure 3 and 6, item 82 and 84) is stationary relative to the second rotatable inner barrel (figure 4, item 112; paragraph [0045]; wherein when both the rotor and cover are rotated at an identical angular phase they would appear stationary relative to one another; Examiner notes additionally when the first rotatable inner barrel and second rotatable inner barrel are not rotating they would also be stationary relative to one another); and wherein the first rotatable outer barrel (figure 2, item 80) is stationary relative to the second rotatable outer barrel (figure 4, item 110; paragraph [0043]; Examiner notes the stator 110 is stationary relative to the casing 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (U.S. PG publication 20150173829) further in view of Lichtenstein610 (U.S. PG publication 20150190610). Examiner notes for clarity purposes Lichtenstein (U.S. PG publication 20150190610) will be referred to as Lichtenstein610.
In regard to claim 9,
Lichtenstein discloses the rotatable connector of claim 8.
Lichtenstein fails to disclose further comprising the motion processing unit, wherein the motion processing unit comprises at least one of an accelerometer, an inclinometer, or a gyroscope.
Lichtenstein610 teaches a motion processing unit (three accelerometers; paragraph [0052]) used to determine a roll angle of the catheter handle (figure 1, item 13; Merriam Webster dictionary defines angle of roll as the angle through which an airplane must be rotated about its longitudinal axis to bring its lateral axis into a horizontal plane; Examiner note the roll angle of the catheter handle is construed as the angle through which the catheter handle is rotated about its longitudinal axis; see paragraph [0049] of Lichtenstein610 where rotation of the catheter and catheter handle about its longitudinal axis is detected; Examiner notes rotation of the catheter handle causes a rotation of the cable and based on the sensed value of rotation of the catheter handle and cable the drive motor is actuated to counteract the twisting force on the cable, see paragraph [0049]-[0050]), wherein the motion processing unit comprises at least one of an accelerometer, an inclinometer, or a gyroscope (three accelerometers; paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lichtenstein to substitute the angle sensor (paragraph [0010] and [0026]; Examiner notes the angle sensor processes motion) of Lichtenstein for three accelerometers, as taught by Lichtenstein610, because the substitution is a simple substitution that would yield the same predictable result of enabling counteracting torsion of a cable caused by rotation of a catheter handle (see paragraph [0049]-[0050] of Lichtenstein610 and paragraph [0026], [0048] and [0054] of Lichtenstein). Furthermore Lichtenstein discloses modifications can be made (paragraph [0059] and [0052] of Lichtenstein).
Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (U.S. PG publication 20150173829) further in view of Lichtenstein610 (U.S. PG publication 20150190610) further in view of Fry (U.S. PG publication 20150272696). Examiner notes for clarity purposes Lichtenstein (U.S. PG publication 20150190610) will be referred to as Lichtenstein610.
In regard to claim 10,
Lichtenstein discloses a rotatable connector (figure 1, item 44 and 64, figure 3, item 102, and figure 4, item 100 and paragraph [0053]-[0058]: wherein slip ring unit 100, processor 44, electrical line 64 and drive mechanism 102 forms a rotatable connector) for connecting a catheter handle (figure 1, item 30) to a cable plug (figure 1, item 72, electrical line 72 is construed as a cable plug as it is received in the stator and console 24; Examiner notes “for connecting a catheter handle and a cable plug” is an intended use limitation and a catheter handle and cable plug are not positively recited or required by claim 10. The rotatable connector of Lichtenstein is fully capable of connecting a catheter handle like item 30 or a different catheter handle and a cable plug like item 72 or a different cable plug due to its structure and function of processor 44, drive mechanism 102, and unit 100; see figure 1 which depicts catheter handle connected via the rotatable connector to cable plug 72; paragraph [0038]), the rotatable connector comprising: 
at least one of a slip ring and a fluid rotary joint (figure 4, item 100; paragraph [0042] and [0045]: wherein item 100 which is connected via item 112 to electrical line 64 forms a slip ring), wherein the at least one of the slip ring and fluid rotary joint is configured to be located within at least one of the catheter handle and the cable plug (paragraph [0038]; Examiner notes “configured to be located within at least one of the catheter handle and the cable plug” is an intended use limitation and at least the slip ring is fully capable of being located within the catheter handle due to its structure as supported by paragraph [0038] in which part of the slip ring is located within the catheter handle), and wherein the cable plug is configured to be coupled to the catheter handle (see figure 1 and [0038]; Examiner notes “configured to be coupled to the catheter handle” is an intended use limitation and the cable plug is fully capable of being coupled to the catheter handle due to its structure as supported by paragraph [0038]); 
a servomechanism (item 44 and 102; paragraph [0042]) configured to power rotation of the at least one of the slip ring and the fluid rotary joint (paragraph [0042]-[0043], [0045], [0058]).
a motion processing unit (angle sensor; paragraph [0010] and [0026]).
Lichtenstein fails to disclose a motion processing unit used to determine a roll angle of the catheter handle, wherein the motion processing unit comprises at least one of an inclinometer or a gyroscope. 
Lichtenstein610 teaches a motion processing unit (three accelerometers; paragraph [0052]) used to determine a roll angle of the catheter handle (figure 1, item 13; Merriam Webster dictionary defines angle of roll as the angle through which an airplane must be rotated about its longitudinal axis to bring its lateral axis into a horizontal plane; Examiner note the roll angle of the catheter handle is construed as the angle through which the catheter handle is rotated about its longitudinal axis; see paragraph [0049] of Lichtenstein610 where rotation of the catheter and catheter handle about its longitudinal axis is detected; Examiner notes rotation of the catheter handle causes a rotation of the cable and based on the sensed value of rotation of the catheter handle and cable the drive motor is actuated to counteract the twisting force on the cable, see paragraph [0049]-[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lichtenstein to substitute the angle sensor of Lichtenstein for three accelerometers, as taught by Lichtenstein610, because the substitution is a simple substitution that would yield the same predictable result of enabling counteracting torsion of a cable caused by rotation of a catheter handle (see paragraph [0049]-[0050] of Lichtenstein610 and paragraph [0026], [0048] and [0054] of Lichtenstein). Furthermore Lichtenstein discloses modifications can be made (paragraph [0059] and [0052] of Lichtenstein).
Lichtenstein in view of Lichtenstein610 fails to disclose wherein the motion processing unit comprises at least one of an inclinometer or a gyroscope. 
Fry teaches wherein the motion processing unit comprises at least one of an inclinometer or a gyroscope (paragraph [0028]).
Further, Fry teaches that one or more of a gyroscope, inclinometer and accelerometer can be used to achieve the same result of sensing orientation including roll (see paragraph [0028]) and thus one or more of a gyroscope, inclinometer and accelerometer were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute three accelerometers and an inclinometer in place of the three accelerometers since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 11,
Lichtenstein in view of Lichtenstein610 in view of Fry teaches the rotatable connector of claim 10. Lichtenstein as modified by Lichtenstein610 and Fry teaches the wherein the servomechanism is configured to communicate with the motion processing unit (see paragraph [0049]-[0050] of Lichtenstein610 and paragraph [0058] of Lichtenstein wherein the servomechanism of Lichtenstein would be configured to communicate with the motion processing unit i.e. three accelerometers and inclinometer as modified by Lichtenstein610 and Fry).
In regard to claim 12,
Lichtenstein in view of Lichtenstein610 in view of Fry teaches the rotatable connector of claim 10. Lichtenstein as modified by Lichtenstein610 and Fry teaches wherein the motion processing unit further comprises an accelerometer (see paragraph [0052] of Lichtenstein610 and [0028] of Fry and analysis of claim 10 above wherein the motion processing unit as supported by Lichtenstein610 and Fry would comprise three accelerometers and an inclinometer).
In regard to claim 14,
Lichtenstein in view of Lichtenstein610 in view of Fry teaches the rotatable connector of claim 10. Lichtenstein further teaches wherein the servomechanism comprises a servomotor (paragraph [0042] of Lichtenstein: wherein the servomechanism is construed as the drive mechanism which comprises a motor; paragraph [0043], [0045], [0058] of Lichtenstein).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (U.S. PG publication 20150173829) in view of Lichtenstein610 (U.S. PG publication 20150190610) in view of Fry (U.S. PG publication 20150272696) further in view of Gliner (U.S. PG publication 20170135764).
In regard to claim 13,
Lichtenstein in view of Lichtenstein610 in view of Fry teaches the rotatable connector of claim 10.
Lichtenstein in view of Lichtenstein610 in view of Fry fails to disclose wherein the servomechanism is configured to communicate with a motion processing unit via a wireless connection.
Gliner teaches a processor is configured to communicate with a sensor via a wireless connection (paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lichtenstein in view of Lichtenstein610 in view of Fry to substitute the communication connection between the servomechanism and motion processing unit of Lichtenstein in view of Lichtenstein610 in view of Fry for a wireless connection, as taught by Gliner because the substitution is a simple substitution that would yield the same predictable result of transferring signals from a motion processing unit to a servomechanism which contains a processor (see paragraph [0045] and [0057]-[0058] of Lichtenstein and paragraph [0049] of Gliner). Furthermore Lichtenstein discloses modifications can be made (paragraph [0059] of Lichtenstein). Examiner notes electrical line 64 would still be present in the handle despite the modification to provide power to the electrode (see paragraph [0036] of Lichtenstein).
Response to Arguments
 Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of 12 that although the stator or outer barrel 110 may rotate along with the entire assembly, the rotar or inner barrel is not configured to rotate relative to the outer barrel 110 when the outer barrel is rotating. Applicant argues rotation of the entire device would cause rotation of the inner barrel along with the outer barrel along the same trajectory rather than rotation of the inner barrel 112 relative to the outer barrel 110 when the outer barrel is rotating. As noted above “configured to rotate relative to the second rotatable outer barrel when the second rotatable outer barrel is rotating” is an intended use limitation and the second rotatable inner barrel is fully capable of rotating relative to the second rotatable outer barrel when the second rotatable outer barrel is rotating as supported by paragraph [0058] and [0043]. Since the second rotatable inner barrel 112 is rotatable relative to the second rotatable outer barrel 110 (see paragraph [0043] and figure 5), the second rotatable inner barrel could rotate relative to the second rotatable outer barrel while the second rotatable outer barrel rotates. Additionally the second rotatable inner barrel rotates depending on rotation of the handle and a signal from the drive mechanism (paragraph [0058]) and therefore could be rotated independently from rotation of assembly 70 i.e. a rotation causing item 110 to rotate. Therefore when assembly 70 is rotating the inner barrel would not necessarily rotate along the same trajectory as the outer barrel since rotation of the inner barrel is dictated by the angle of rotation of the handle (paragraph [0058]).
Applicant argues the remaining claims depend from one of claims 1 or 27 and requests reconsideration as these claims depend from an allowable base claim. See response above to arguments in regard to claim 1 and 27.
Applicant argues on page 10 of 12 that claim 9 depends from claim 1 and requests reconsideration as claim 9 depends from an allowable base claim. See response above to arguments in regard to claim 1.
Applicant’s arguments with respect to claims 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783